Case 1:14-cv-09058-JMF Document 333 Filed 12/23/20 Page 1of1

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

300 North LaSalle
Chicago, IL 60654

Andrew B. Bloomer, P.C. United States
To Call Wniter Directly: Facsimile:
+1 312 862 2482 +1 312 862 2000 +1 312 862 2200
andrew. bloomer@kirkland.com Application GRANTED. The parties shall include
www.kirkland.com information responsive to 14-MD-2543, ECF No. 7922 in

their submissions no later than January 7, 2021. Further,
in light of the below, Mr. Yagman's motion to remand is
DENIED without prejudice to renewal subject to the
December 23, 2020 procedures the Court adopts concerning further proceedings
in the MDL. The Clerk of Court is directed to docket this

   

The Honorable Jesse M. Furman on 14-MD-2543 and 14-CV-9058 and to terminate
United States District Court for the 14-CV-9058, ECF No. SO ORDERED
Southern District of New York Zz

500 Pearl Street Y)

 

| D
New York, NY 10007 ber 23. 2020
Re:  Inre General Motors LLC Ignition Switch Litigatie*, 14-MD-2543

Yagman v. General Motors Co. et al., 14-CV-9058

Dear Judge Furman:

New GM submits this response to the Court’s December 21, 2020 Memo Endorsement
(Dkt No. 8308) concerning a motion to remand filed by plaintiff Stephen Yagman. (Dkt. No. 328
in Case No. 14-CV-9058.) New GM agrees with the Court that Mr. Yagman’s request to remand
his case should be denied without prejudice to renewal in accordance with whatever procedures
the Court adopts following the January 7, 2021 proposal from New GM and Lead Counsel
concerning further proceedings in the MDL.

New GM also writes in connection with the Court’s May 12, 2020 Memo Endorsement
(Dkt. No. 7922), pursuant to which the Court directed the parties to file a joint letter addressing
whether the Court should suggest to the JPML that it cease transferring new cases to this Court.
The Court set the deadline for that letter as one week after the Court’s ruling on the motion for
final approval of the class settlement. However, in light of the upcoming holidays and the
submission already scheduled for January 7, 2021, New GM respectfully requests that the Court
extend the deadline and permit the parties to instead address that issue in the January 7 submission.

Respectfully submitted

/s/ Andrew B. Bloomer, P.C.

 

Counsel for Defendant General Motors LLC

ce: MDL Counsel of Record

Beijing Boston Dallas HongKong Houston London LosAngeles Munich NewYork PaloAlto Paris SanFrancisco Shanghai Washington, D.C.
